DETAILED ACTION
The following FINAL Office Action (“Action”) is in reply to the Response filed 11/19/2021 (“Nov. Resp.”). In the Nov. Resp., claims 1, 4, 5-10, 13, 14, and 18-27 are pending.
The following is a listing of the prior art cited and applied in this Action:
U.S. Patent Application Publication No. 2018/0262242, to Chakraborty et al. (“Chakraborty”), which is newly cited.
U.S. Patent Application Publication No. 2019/0190569, to Nayeb Nazar et al. (“Nayeb Nazar”), which was previously cited.
U.S. Patent Application Publication No. 2013/0039304, to Pan et al. (“Pan”), which is newly cited.

The following is a listing of the status of the pending claims:
Claims 1, 4-10, 13, 14, 18-21, 23, 25, and 27 are rejected under 35 U.S.C. § 103 over Chakraborty in view of Nayeb Nazar.
Claims 22, 24, and 26 are rejected under 35 U.S.C. § 103 over Chakraborty in view of Nayeb Nazar, and in further view of Pan.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement submitted on 8/27/2021 in compliance with the provisions of 37 CFR 1.97 and has been considered by the examiner.

Response to Arguments
Objections to the Specification and Claims
The previously presented objections to the Specification (i.e., the title) and claims are withdrawn in light of the amendments to both submitted in the Nov. Resp.

Previously Presented 35 U.S.C. §§ 112(b) and 103 Claim Rejections
The previously presented sections 112(b) and 103 claim rejections are withdrawn in light of the claim amendments submitted in the Nov. Resp. However, in light of newly found prior art resulting from an updated search, newly presented prior art claim rejections are presented below.

Claim Interpretation
Independent claims 1, 10, 13, and 14 have been amended similarly, and thus, taking claim 1 as a representative claim, a newly added feature recites, with emphasis, “identifying first beam information for a downlink transmission beam of a base station, second beam information for an uplink reception beam of the base station, third beam information for a downlink reception beam of the terminal, and fourth beam information for an uplink transmission beam of the terminal, based on an uplink beam search and a downlink beam search.” Applicant points to paragraphs 62, 91, 102, and 122 of the pre-grant publication (i.e., U.S. 2020/0091978), as well as previously presented claims 2 and 3, as support for the feature.
While different claim elements are generally interpreted to be separate and different from each other, a broadest reasonable interpretation of this limitation is that the first and second beams are the same, as are the first and second beam information, because they are with respect to the base station, and the third and fourth beams are the same, as are the third and fourth beam information, because they are with respect to the terminal. This is the only logical interpretation given the current claim language when read in light of the Specification.
Turning to at least paragraph 122 of the pre-grant publication, as cited by Applicant, (i.e., page 32, paragraph 123 of the Specification as filed), “an uplink reception beam of the base station 510 may correspond to a downlink transmission beam [of the base station], and a downlink reception beam of 
The claim also recites, “a reference signal [is] transmitted from the base station” and “receiving, from the base station according to the fourth beam information, the reference signal transmitted according to the second beam information.” (Emphasis added.) Since the claim requires the reference signal to be “receiv[ed], from the base station” and “transmitted according to the second beam information,” (i.e., in the downlink directions, which corresponds to the first and third beams), but also is in accordance with the “second beam information” and “fourth beam information” (i.e., in the uplink direction), the first and second beams and corresponding beam information must be the same, and the third and fourth beams and corresponding information must be the same.
For purposes of examination, the above broadest reasonable interpretation will be used to reject the claims, and will be denoted such as “first/second” beam or beam information and “third/fourth” beam or beam information.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 4-10, 13, 14, 18-21, 23, 25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Chakraborty in view of Nayeb Nazar, both of which are in the same field as beam configuration as the claimed invention.

Regarding claim 14, Chakraborty teaches:
A terminal comprising: at least one transceiver; and at least one processor operatively coupled with the at least one transceiver (Chakraborty, Fig. 2, the UE 120 (terminal) has at least one transceiver in anyone of or when taken together antennae 252a-r, demod/mods 254a-r, MIMO detector 256, and/or TX MIMO processor 266, ¶¶ 52-55), 
wherein the at least one processor is configured to: 
identify [beam information] (Chakraborty, ¶¶ 74, 100, there must be beam information exchanged to set up the beamforming);
receive, from the base station, indication information that indicates whether a reference signal transmitted from the base station is used for an uplink data transmission or not (Chakraborty, Fig. 11, step 1110, ¶¶ 138-139);
receive, from the base station, according to the … beam information, the reference signal transmitted according to the … beam information in case that the indication information indicates that the reference signal is used for the uplink data transmission (Chakraborty, Fig. 9A, ¶¶ 102-108, 117, under the broadest reasonable interpretation noted above, the reference signal is transmitted from a beam (e.g., the second beam) and received on a beam (e.g., the third beam), where the first and second beams are the same and the third and fourth beams are the same, both are indicated by the transmission 915); and
transmit uplink data to the base station according to the … beam information based on an uplink precoder, and wherein the uplink precoder is identified based on the reference signal (Chakraborty, Fig. 9B, step 945, ¶¶ 109-115, a precoder is selected and uplink data sent based on beam information, e.g., the CSI-RS information, preconfigured beamforming setup, etc., see ¶¶ 74, 100).

Chakraborty does not expressly teach the identifying beam information or that the reference signal is received “according to the [third/fourth] beam information” and “the reference signal is transmitted according to the [first/second] beam information”, as additionally recited. As noted in the broadest reasonable interpretation comment above, all of the “beam information” is considered the same. Thus, since there is beamforming information exchanged in Chakraborty (see ¶¶ 74, 100), a “first/second” and “third/fourth” beam information is necessarily taught. And as a result, Chakraborty also teaches the reference signal is received and transmitted according to beam information. See id. However, for the sake of completeness, Nayeb Nazar is used below to more expressly map to the “first/second” and “third/fourth” beam information limitations.
Nayeb Nazar, Fig. 12, steps 1210, 1230, ¶¶ 91-94, 166-167, where at least the two matrices would identify the beams equivalent to the claimed first, second, third, and fourth beam information during and uplink beam search (e.g., step 1210) and a downlink beam search (e.g., step 1230, and where the WTRU identifies the beam information itself (e.g., step 1210) and from configuration information sent from the network entity (e.g., step 1230)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine identifying the claimed beam information, such as in Nayeb Nazar, with the system of Chakraborty to determine specific beamforming matrices for subsequent communications and take advantage of channel reciprocity, which can include reduced signaling overhead and mitigating channel aging. See Nayeb Nazar, ¶ 90.

Regarding claim 1, there is recited a “method for operating a terminal” with steps virtually identical to the functions performed by the terminal of claim 14. As a result, claim 1 is rejected as obvious under section 103 over Chakraborty in view of Nayeb Nazar for the same reasons as presented above in the rejection of claim 14.

Regarding claims 4 and 18, which depend from claims 1 and 14, respectively, Chakraborty further teaches, as recited in claim 18 and similarly in claim 4:
the at least one processor is further configured to: 
(Chakraborty, Fig. 9A, step 915, ¶¶ 103-105, the terminal receives more than one (i.e., “another”) CSI-RS (reference signal) in a beam (i.e., in a third beam) set up using beam information, see ¶¶ 74, 100), 
identify whether to transmit the uplink data according to one of the third beam information or the fourth beam information, based on the indication information (Chakraborty, Fig. 9B, step 945, ¶¶ 109-115, uplink data is transmitted in an uplink beam (i.e., a fourth beam) set up using beam information, see ¶¶ 74, 100, and based on an indication of channel reciprocity, see Fig. 11, step 1110, ¶¶ 138-139), and 
transmit the uplink data according to the third beam information based on another uplink precoder, wherein the another uplink precoder is identified based on the another reference signal (Chakraborty, Fig. 9B, step 945, ¶¶ 109-115, each precoder is associated with a CSI-RS), and 
wherein the indication information further includes which beam among the third beam information and the fourth beam information is used for transmission of the uplink data of the terminal, according to a satisfaction or non-satisfaction of a channel reciprocity (Chakraborty, Fig. 11, step 1110, ¶¶ 138-139, since there is reciprocity in the indication, the beam for the third beam information and fourth beam information is the same).

Regarding claims 5 and 19, which depend from claims 1 and 14, respectively, Chakraborty teaches, as recited in claim 19 and similarly in claim 5:
the at least one processor is further configured to: 
in response to a precoding scheme of the terminal being based on uplink measurement, apply, to the uplink data, a precoder of a precoding matrix indicator (PMI) transmitted from the base station to the terminal (Chakraborty, Fig. 11, step 1110, ¶¶ 138-140 and Figs. 9A, 9B, ¶¶ 103-124, where an indication that “uplink measurement” (e.g., uplink measurement reports) are to be used in a precoding scheme, the terminal precodes the uplink measurement reports using a PMI, see ¶ 105, from the base station); and 
in response to the precoding scheme being based on downlink measurement, apply, to the uplink data, a precoder which is calculated based on a measurement result of the reference signal (Chakraborty, Fig. 11, step 1110, ¶¶ 138-140 and Figs. 9A, 9B, ¶¶ 103-124, the downlink signals are measured and an associated precoder selected for transmission of uplink data.), and10DOCKET No. SAMS06-18015 
APPLICATION No. 16/496,929PATENTwherein the indication information further includes whether the precoding scheme is based on the uplink measurement or is based on the downlink measurement, according to a satisfaction or non-satisfaction of a channel reciprocity (Chakraborty, Fig. 11, step 1110, ¶¶ 138-140).

Regarding claims 6 and 20, which depend from claims 1 and 14, respectively, Chakraborty further teaches, as recited in claim 20 and similarly in claim 6:
the at least one processor is further configured to receive a precoding matrix indicator (PMI) from the base station, (Chakraborty, Fig. 9A, step 915, ¶¶ 103-105, and/or Fig. 9B, step 935, ¶ 111), 
wherein the at least one processor is, to transmit the uplink data, configured to: 
in response to the PMI indicating a precoder …, apply, to the uplink data, a precoder which is calculated based on a measurement result of the reference signal (Chakraborty, Fig. 9a, step 915, ¶¶ 103-105, and either step 925 and/or Fig. 9B, step 945, ¶ 115); and 
in response to the PMI indicating an uplink precoder, apply the uplink precoder to the uplink data (Chakraborty, Fig. 9a, step 915, ¶¶ 103-105, and either step 925 and/or Fig. 9B, step 945, ¶ 115), and 
wherein the indication information further includes that whether the PMI indicates … the uplink precoder, according to a satisfaction or non-satisfaction of a channel reciprocity (Chakraborty, Fig. 11, step 1110, ¶¶ 138-140).

Chakraborty does not teach that, in one case, the “precoder [is] for reflecting an uplink interference” and reflected in “indication information”. However, Nayeb Nazar remedies this and teaches, “a precoder [is used] for reflecting an uplink interference,” which is indicated to the WTRU. Nayeb Nazar, ¶¶ 81-83, the precoder is used to mitigate interference. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine using a “precoder for reflecting an uplink interference,” as in Nayeb Nazar, with the system of Chakraborty to “limit and/or reduce interference between the multiple UL WTRUs.” See Nayeb Nazar, ¶ 82.

Regarding claims 7 and 21, which depend from claims 1 and 14, respectively, Chakraborty further teaches, as recited in claim 21 and similarly in claim 7:
the at least one processor is further configured to apply, to the uplink data, a precoder which is identified according to a transmission scheme indicated based on the indication information (Chakraborty, Figs. 9A, 9B, 11, step 1110 is the indication information, which indicates the transmission scheme as shown in Figs. 9A, 9B, and in which a precoder is identified, see ¶¶ 103-124, 138-140), and 
(Chakraborty, Figs. 9A, 9B, ¶¶ 103-124, the transmission scheme is a codebook based scheme, where codebook means “a scheme of applying a25 precoder of a fed-back PMI to perform uplink transmission” according to p. 26, lines 23-25 of the Specification as filed).

Regarding claim 8, which depends from claim 1, Chakraborty further teaches:
[a] beamforming operation of the terminal comprises: 
an analog beamforming operation of forming a reception beam of the terminal for receiving the reference signal and a transmission beam of the terminal for transmitting the uplink data (Chakraborty, Fig. 2, antennae 252a-r and modulators/demodulators 254a-r receive and transmit analog signals on a configured beam, see ¶¶ 54, 74, 100); and 
a digital beamforming operation of identifying a precoder that will be applied to the uplink data (Chakraborty, Fig. 2, the processor 280 operates on digital data to carry out the operations of the UE 120, which include identifying a precoder, see Figs. 9A, 9B, ¶¶ 54-56, 103-124).

Regarding claim 9, which depends from claim 1, Chakraborty further teaches that “the indication information is received from the base station through downlink control information (DCI), a medium access control (MAC) control element (CE), or higher layer signaling.” Chakraborty, ¶¶ 105, 112, where the various configuration information is used to determine a degree of reciprocity, which is the indication information, see ¶¶ 58, 102, 118.

Regarding claims 23 and 27, which depend from claims 1 and 14, respectively, Chakraborty further teaches “the at least one processor is further configured to receive resource information indicating a predetermined pattern, wherein the resource information indicates a pattern of a resource for identifying the reference signal,” as recited in claim 27 and similarly in claim 23. Chakraborty, ¶ 107, a pattern may be received from a base station for determining reference signal information.

Regarding claim 10, Chakraborty teaches:
(Chakraborty, Figs. 10, 11, ¶¶ 125-140), the method comprising:
identify [beam information] (Chakraborty, ¶¶ 74, 100, there must be beam information exchanged to set up the beamforming);
transmitting, to the terminal, indication information that indicates a reference signal transmitted from the base station is used for a downlink data transmission or not (Chakraborty, Fig. 11, step 1110, ¶¶ 138-139);
receiving, from the terminal according to the … beam information, a reference signal transmitted according to the … beam information in case that the indication information indicates that the reference signal is used for the downlink data transmission (Chakraborty, Fig. 10, step 1015, ¶¶ 125-127, SRS (i.e., reference signals) are transmitted to the base station 1010 from the UE 1005, and under the broadest reasonable interpretation noted above, the reference signal is transmitted from a beam (e.g., the fourth beam) and received on a beam (e.g., the second beam), where the first and second beams are the same and the third and fourth beams are the same, both are indicated by the transmission 1015); and 
transmitting downlink data to the terminal according to the … beam information based on a downlink precoder, wherein the downlink precoder is identified based on the reference signal (Chakraborty, Fig. 10, steps 1025, 1030, ¶¶ 128-136).

Chakraborty does not expressly teach the identifying beam information or that the reference signal is received “according to the [third/fourth] beam information” and “the reference signal is transmitted according to the [first/second] beam information”, as additionally recited. As noted in the broadest reasonable interpretation comment above, all of the “beam information” is considered the same. Thus, since there is beamforming information exchanged in Chakraborty (see ¶¶ 74, 100), a “first/second” and “third/fourth” beam information is necessarily taught. And as a result, Chakraborty also teaches the reference signal is received and transmitted according to beam information. See id. However, for the sake of completeness, Nayeb Nazar is used below to more expressly map to the “first/second” and “third/fourth” beam information limitations.
Nayeb Nazar teaches that a base station can “identify first beam information for a downlink transmission beam of a base station, second beam information for an uplink reception beam of the base station, third beam information for a downlink reception beam of the terminal, and fourth beam information for an uplink transmission beam of the terminal, based on an uplink beam search and a Nayeb Nazar, Figs. 19, 20, ¶¶ 203-204, for uplink and downlink, the base station (i.e., network entity) determines (i.e., identifies) beam information, and where, as noted above, the first and second beam (and information) is the same, and the third and fourth beam (and information) is the same). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine identifying the claimed beam information, such as in Nayeb Nazar, with the system of Chakraborty to determine specific beamforming information for subsequent communications and take advantage of channel reciprocity, which can include reduced signaling overhead and mitigating channel aging. See Nayeb Nazar, ¶ 90.

Regarding claim 13, which depends from claim 10, Chakraborty further teaches:
receiving another reference signal used for an uplink data transmission according to the [first/second] beam information identifying whether to transmit the downlink data according to one of the [first/second] beam information and the [first/second] beam information based on the indication information (Chakraborty, Fig. 10, step 1015, ¶¶ 125-127, a plurality of reference signals (i.e. SRSs) are received on the uplink, thus, they are for uplink data transmission, and they help indicate the beam with which to transmit downlink data), and 
transmitting the downlink data according to the [first/second] beam information, based on a downlink precoder, wherein the downlink precoder is identified based on the another reference signal (Chakraborty, Fig. 10, steps 1020, 1025, 1030, ¶¶ 128-132), and
wherein the indication information further includes that which beam among the [first/second] beam information and the [first/second] beam information is used for transmission of the downlink data of the terminal, according to a satisfaction or non-satisfaction of a channel reciprocity (Chakraborty, Fig. 11, step 1110, ¶¶ 138-139, since there is reciprocity in the indication, the beam for the third beam information and fourth beam information is the same).

Regarding claim 25, which depends from claim 10, Chakraborty further teaches “transmitting resource information indicating a predetermined pattern, wherein the resource information indicates a Chakraborty, ¶ 107, a pattern may be received from a base station for determining reference signal information.

Claims 22, 24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Chakraborty and Nayeb Nazar as applied to respective claims 1, 10, and 14 above, and further in view of Pan, all of which are in the same field of wireless resources configuration as the claimed invention.

Regarding claims 22, 24, and 26, which depend from respective claims 1, 10, and 14, and as noted above, Chakraborty teaches “the indication information [is] for indicating that the reference signal is used for the uplink data transmission,” as recited in claims 22 and 26, and “the indication information [is] for indicating that the reference signal is used for the downlink data transmission,” as recited in claim 26. Chakraborty, Fig. 11, step 1110, ¶¶ 138-139. Neither Chakraborty nor Nayeb Nazar, however, teach that the indication information is “1 bit,” as further recited in claims 22, 24, and 26. Pan remedies this and teaches that configuration information, such as the indication information of Chakraborty, may be “1 bit”. Pan, ¶ 39. It would have been obvious to use a “1 bit” configuration information, such as taught by the PDCCH of Pan, as the indication information of Chakraborty to reduce signaling overhead since the indication information only indicates one of two values, thus, only one bit is needed. Id.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Application Publication Nos. 2020/0128586, 2021/0119686, and 2016/0080060 each describe beamforming configuration.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KADING whose telephone number is (571) 270-3413. The examiner can normally be reached Monday-Friday, 8:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA KADING/               Primary Examiner, Art Unit 2413